19-60287-BPH
 19-00034-BPH Doc#:
              Doc#:48
                    1 Filed:
                      Filed:10/25/19
                             10/24/19 Entered:
                                      Entered:10/25/19
                                               10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page11of
                                                                      of19
                                                                         19




David Lichtenstein, pro hac vice
Law Office of David Lichtenstein, LLC
1556 Williams Street, Suite 100
Denver, CO 80218
Tel: (303) 831-4750
Colo. Atty. Reg. No. 11408
Email: dave@lichtensteinlaw.com

Harold V. Dye
Dye & Moe, P.L.L.P.
120 Hickory Street; Suite B
Missoula, MT 59801-1820
Tel: (406) 542-5205
E-mail: hdye@dyemoelaw.com

Attorneys for Plaintiffs Clifton Bo Cleveland
Abbott, Clifton Cleveland Abbott,
W. Scott Abbott, and Jill Abbott

                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MONTANA


 CLIFTON BO CLEVELAND ABBOTT,                       Case No.: 19-60287-BPH
 CLIFTON CLEVELAND ABBOTT,
 W. SCOTT ABBOTT, AND                                      Chapter 7
 JILL ABBOTT,

          Plaintiffs,

 v.

 CHRISTOPHER GREGG THOMAS

          Defendant.

 In Re:                                         Adversary No. __________________

 CHRISTOPHER GREGG THOMAS

          Debtor


      COMPLAINT OBJECTING TO DISCHARGE PURSUANT TO 11 U.S.C. §523
19-60287-BPH
 19-00034-BPH Doc#:
              Doc#:48
                    1 Filed:
                      Filed:10/25/19
                             10/24/19 Entered:
                                      Entered:10/25/19
                                               10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page22of
                                                                      of19
                                                                         19




       Clifton Bo Cleveland Abbott, Clifton Cleveland Abbott, W. Scott Abbott, and Jill Abbott,

creditors and interested parties in the above-captioned case, complain as follows:



                                        INTRODUCTION

       1.       This Court has jurisdiction over this cause pursuant to 28 U.S.C. §1334 and 11

U.S.C. §523. This is a core proceeding within the meaning of 28 U.S.C. §157.

       2.       Plaintiff Clifton Bo Cleveland Abbott, a former employee of Prospect Agency

Group, Inc., a Wyoming corporation controlled by Debtor Christopher Gregg Thomas, was

induced by Thomas through fraud and false pretenses to incur certain debts to banks, including

credit card issuers, and investors. Clifton Bo Cleveland Abbott has paid the debts to banks in

part, remains liable on those debts in part, and has suffered damage to his credit as a result of the

indebtedness.

       3.       Plaintiffs Clifton Cleveland Abbott, W. Scott Abbott, and Jill Abbott were

induced by Thomas through false pretenses, fraud, including fraudulent concealment and

securities fraud, to invest money with Prospect and its agents, and lost virtually all of their

investments as a result of the Debtor’s defalcation in a fiduciary capacity.

                                             PARTIES

       4.       Plaintiff Clifton Bo Cleveland Abbott (Bo Abbott) is a resident of Arvada,

Jefferson County, Colorado.

       5.       Plaintiff Clifton Cleveland Abbott (Clifton Abbott) is a resident of Liberal,

Kansas.

       6.       Clifton Abbott is Bo Abbott’s father

                                                  2
19-60287-BPH
 19-00034-BPH Doc#:
              Doc#:48
                    1 Filed:
                      Filed:10/25/19
                             10/24/19 Entered:
                                      Entered:10/25/19
                                               10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page33of
                                                                      of19
                                                                         19




       7.      Plaintiffs W. Scott Abbott and Jill Abbott (Scott and Jill Abbott) are residents of

Ft. Gibson, Oklahoma.

       8.      W. Scott Abbott is Clifton Abbott’s cousin.

       9.      Defendant Christopher Gregg Thomas (Thomas), the Debtor, is a resident of

Bozeman, Montana.

                                 GENERAL ALLEGATIONS

       10.     Prospect Agency Group, Inc. (Prospect) is a Wyoming Corporation authorized to

do business in Colorado.

       11.     Prospect is itself the Debtor in an open Chapter 7 proceeding in the U.S.

Bankruptcy Court for the District of Wyoming, Case No. 18-20180, filed March 23, 2018.

       12.     At all relevant times, Prospect was engaged in the business of selling property and

casualty insurance policies.

       13.     At all relevant times, Thomas has been the chief executive officer of Prospect.

       14.     In approximately December 2016, Thomas became the controlling shareholder of

Prospect.

       15.     Bo Abbott began employment by Prospect at its Thornton, Colorado office in

suburban Denver in September 2015.

       16.     Bo Abbott’s employment by Prospect involved acting as an insurance agent and

assisting in the operations of Prospect’s offices in the Denver Metropolitan Area.

       17.     Bo Abbott was compensated by Prospect on a salary basis until he resigned his

employment in September 2017.

       18.     Bo Abbott owns 2% of the shares of Prospect.



                                                 3
19-60287-BPH
 19-00034-BPH Doc#:
              Doc#:48
                    1 Filed:
                      Filed:10/25/19
                             10/24/19 Entered:
                                      Entered:10/25/19
                                               10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page44of
                                                                      of19
                                                                         19




       19.     In or about August 2016, Clifton Abbott loaned $42,000 to finance operations

conducted by Prospect.

       20.     Thomas, using the DocuSign electronic signature service, executed a Promissory

Note (the Note or Clifton Abbott Note) to Clifton Abbott for $42,000, due in April 2017, which

provided for interest at the rate of ten percent per annum.

       21.     The Note provided that Clifton Abbott would be entitled to recover his costs of

collection, including reasonable attorney fees.

       22.     The Note was collateralized by a security interest in favor of Bo Abbott in all of

Thomas’s shares in Prospect.

       23.     On November 22, 2016, Scott and Jill Abbott entered into an Agreement for

Mutual Business Interest and Revenue Sharing (Scott and Jill Abbott Revenue Sharing

Agreement) under which Scott and Jill Abbott invested $40,000 so that Prospect’s agents could

finance and open Prospect’s Lakewood, Colorado office.

       24.     The Scott and Jill Abbott Revenue Sharing Agreement provided that the $40,000

was to be repaid to Scott and Jill Abbott with monthly payments of 5% of an amount equal to the

gross operating revenue of the Lakewood office less customer insurance premiums held in trust

for the insurance carriers until the $40,000 was repaid “separate and above the 5% monthly

payment.”

       25.     The Scott and Jill Abbott Revenue Sharing Agreement was signed by Thomas and

Bo Abbott as “agents.”

       26.     At all relevant times, Thomas and Bo Abbott were acting as agents of Prospect.




                                                  4
19-60287-BPH
 19-00034-BPH Doc#:
              Doc#:48
                    1 Filed:
                      Filed:10/25/19
                             10/24/19 Entered:
                                      Entered:10/25/19
                                               10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page55of
                                                                      of19
                                                                         19




       27.     The obligations to Scott and Jill Abbott under the Scott and Jill Abbott Revenue

Sharing Agreement were secured by a security interest in “the office location, its furnishings,

assets, and bank accounts.”

       28.     Thomas never established any bank accounts for the Lakewood office.

       29.     Thomas caused the $40,000 invested by Scott and Jill Abbott to be deposited in a

bank account unrelated to Prospect, its agents, or Bo Abbott.

       30.     The Scott and Jill Abbott Revenue Sharing Agreement included, among other

covenants, an obligation of the agents to repay the investment.

       31.     In or about February 2017, Clifton Abbott advanced $40,000 under a verbal

Agreement for Mutual Business Interest and Revenue Sharing (Clifton Abbott Revenue Sharing

Agreement).

       32.     Thomas represented that the $40,000 advanced by Clifton Abbott would be used

by Prospect’s agents to finance and open offices in Montana and Washington state.

       33.     The Clifton Abbott Revenue Sharing Agreement provided that the $40,000 was to

be repaid to Clifton Abbott with monthly payments of 5% of an amount equal to the gross

operating revenue of the Montana and Washington offices less customer insurance premiums

held in trust for the carriers until the $40,000 was repaid “separate and above the 5% monthly

payment.”

       34.     The Clifton Abbott Revenue Sharing Agreement further provided that the offices

were to be opened and occupied within no more than 90 days of the effective date of the Clifton

Abbott Revenue Sharing Agreement.

       35.     Thomas caused the $40,000 to be deposited in his personal bank account.



                                                 5
19-60287-BPH
 19-00034-BPH Doc#:
              Doc#:48
                    1 Filed:
                      Filed:10/25/19
                             10/24/19 Entered:
                                      Entered:10/25/19
                                               10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page66of
                                                                      of19
                                                                         19




       36.     Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, Thomas used all or a substantial portion of the

$40,000 invested by Clifton Abbott in or about February 2017 for personal and other purposes

unrelated to Prospect’s business, rather than to allow Prospect's agents to finance and open

offices in Montana and Washington.

       37.     Mr. Thomas’s obligations under the Clifton Abbott Revenue Sharing Agreement

were secured by a security interest in the office location, its furnishings, assets, and bank

accounts.

       38.     The agents’ assets, as referenced in both of the Revenue Sharing Agreements,

included commissions receivable owed to them, as agents of Prospect, from insurance carriers.

       39.     In February 2017, Thomas sold a Nissan 3500 van, VIN No.

5BZAF0AA0GN851321 (Nissan) that he owned with Prospect and his minor son Silas, who was

not of driving age, to a dealership in Bozeman, Montana, as the first of two related transactions.

       40.     The sale of the Nissan resulted in cash proceeds that Thomas, upon information

and belief and in anticipation of likely evidentiary support after a reasonable opportunity for

discovery, used in substantial part for personal purposes.

       41.     Contemporaneously with Thomas’s sale of the Nissan, the dealership, as the

second of the two transactions, sold the Nissan to Prospect and Bo Abbott.

       42.     In connection with the purchase of the Nissan, Bo Abbott assumed personal

liability, and joint liability with Prospect, on a loan extended by First Interstate Bank in Billings,

Montana.




                                                  6
19-60287-BPH
 19-00034-BPH Doc#:
              Doc#:48
                    1 Filed:
                      Filed:10/25/19
                             10/24/19 Entered:
                                      Entered:10/25/19
                                               10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page77of
                                                                      of19
                                                                         19




       43.        Bo Abbott assumed personal liability on the First Interstate Bank loan in

justifiable reliance on Thomas’s representations that commissions received by Prospect would be

available and used to repay the loan.

       44.        Bo Abbott would not have assumed personal liability on the First Interstate Bank

loan had he known that Thomas did not intend to use commissions received by Prospect to repay

the loan.

       45.        The Nissan could not have been purchased by Prospect alone, or by Thomas,

because they had insufficient credit.

       46.        In February 2017, Thomas caused Connor Glynn, who had title to a 2016 Tahoe,

VIN No. 1GNSKCKC9GR386636 (Tahoe), used by and for the benefit of Thomas and Prospect,

to sell to the dealership in Ronan, Montana, as the first of two additional related transactions.

       47.        The sale of the Tahoe resulted in cash proceeds that Thomas, upon information

and belief and in anticipation of likely evidentiary support after a reasonable opportunity for

discovery, used in substantial part for personal purposes.

       48.        Contemporaneously with Connor Glynn’s sale of the Tahoe, the dealership in

Ronan, as the second of the two additional related transactions, sold the Tahoe to Bo Abbott.

       49.        In connection with the purchase of the Tahoe, Bo Abbott assumed personal

liability on a loan extended by Wells Fargo Bank and secured by a lien on the Tahoe.

       50.        Bo Abbott assumed personal liability on the Wells Fargo Bank loan in reliance on

Thomas’s representations that commissions received by Prospect would be available and used to

repay the loan.

       51.        The Tahoe could not have been purchased by Prospect alone, or by Thomas,

because they had insufficient credit.

                                                   7
19-60287-BPH
 19-00034-BPH Doc#:
              Doc#:48
                    1 Filed:
                      Filed:10/25/19
                             10/24/19 Entered:
                                      Entered:10/25/19
                                               10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page88of
                                                                      of19
                                                                         19




        52.     Bo Abbott would not have assumed personal liability on the Wells Fargo Bank

loan had he known that Thomas did not intend to use commissions received by Prospect to repay

the loan.

        53.     In September and November of 2017, Thomas obtained loans from Stockman

Bank in Bozeman, Montana, and from Rocky Mountain Credit Union in Bozeman, Montana,

respectively, both secured by the Nissan, by fraudulently concealing the fact of First Interstate

Bank’s loan to Bo Abbott and Prospect and its and claim of a lien on the Nissan.

        54.     Since February 2017, Thomas has used the Nissan and for both Prospect’s

business purposes and for personal and other purposes unrelated to Prospect’s business.

        55.     Since February 2017, Thomas has used the Tahoe and for both Prospect’s

business purposes and for personal and other purposes unrelated to Prospect’s business.

        56.     Since he and Prospect purchased the Nissan, Bo Abbott has made payments to

First Interstate Bank totaling approximately $5,858.17.

        57.     Since he purchased the Tahoe, Bo Abbott has made payments to Wells Fargo

totaling approximately $13,058.03

        58.     Since he purchased the Nissan and the Tahoe, Bo Abbott has not enjoyed the use

or benefit of either vehicle.

        59.     As of the date of this Complaint, the debt on the Nissan is approximately

$23,388.30, and the debt on the Tahoe is approximately $36,051.72..

        60.     On or about March 1, 2017, Patrick Ridens invested $50,000 in Prospect and its

agents under promissory note, and an additional $50,000 under a separate Agreement for Mutual

Business Interest and Revenue Sharing (the “Ridens Obligations”).



                                                 8
19-60287-BPH
 19-00034-BPH Doc#:
              Doc#:48
                    1 Filed:
                      Filed:10/25/19
                             10/24/19 Entered:
                                      Entered:10/25/19
                                               10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page99of
                                                                      of19
                                                                         19




         61.   Thomas represented that the Agreement for Mutual Business Interest and

Revenue Sharing would allow Prospect and its agents to open an office in Oklahoma.

         62.   Bo Abbott co-signed the Ridens Obligations.

         63.   In May 2017, Thomas requested that Bo Abbott obtain three credit cards for

Prospect, on which he would be personally liable, in order to obtain more credit, which Thomas

represented would be was needed for Prospect’s operations.

         64.   Bo Abbott understood that the credit was intended to serve as short-term

financing until Prospect received commissions from insurance carriers early the following

month.

         65.   Thomas, and to a lesser extent Bo Abbott, used the credit cards to pay outstanding

invoices, and make purchases and obtain cash advances for Prospect’s and its agents’ business

purposes.

         66.   Thomas caused the commissions from insurance carriers to be diverted for

purposes other than repaying the credit card balances.

         67.   The balances on the credit cards remains unpaid as of the date of this Amended

Complaint.

         68.   The total balances on the credit cards as of the date of this Complaint are

unknown because they depend on information Thomas has not disclosed to Bo Abbott.

         69.   Despite demand, Thomas completely refused, until December 2018, to allow

Plaintiffs to inspect Prospect’s financial records, including financial records of Prospect’s

Montana and Colorado operations, and all documentation of financial obligations of Prospect,

including security agreements and financing statements.



                                                 9
19-60287-BPH
19-00034-BPH Doc#:
             Doc#:48
                   1 Filed:
                     Filed:10/25/19
                            10/24/19 Entered:
                                     Entered:10/25/19
                                              10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page10
                                                                     10of
                                                                        of19
                                                                           19




       70.      Thomas continues to withhold information as to whether the proceeds of the cash

Prospect received from the purchase of the Nissan and the Tahoe, the credit card advances, and

other investments by Plaintiffs have been used for legitimate purposes of Prospect.

       71.      Thomas continues to withhold other information, including financial records of

Prospect, its agents, and their successors in interest, relevant to whether or not the proceeds of

the sales of the Nissan and the Tahoe, credit card advances, and other investments by Plaintiffs

have been used for legitimate purposes of Prospect and its agents.

       72.      Despite demand, Thomas has denied Plaintiffs access to, and refused to allow

Plaintiffs to inspect, the Clifton Abbott note.

       73.      Bo Abbott has demanded return of the Tahoe, and that the Nissan be returned to

First Interstate Bank.

       74.      Thomas has refused or declined to return the Tahoe to Bo Abbott.

       75.      Thomas has refused or declined to return the Nissan to First Interstate Bank or

any of its lenders or lienholders.

       76.      Thomas has refused or declined to transfer his shares of Prospect to Bo Abbott.



                                   FIRST CLAIM FOR RELIEF
             (False pretenses, false representation and fraud, 11 U.S.C. §523(a)(2)(A))


       77.      The foregoing allegations are realleged and incorporated by reference.

       78.      Thomas obtained money, property, services, and an extension of credit by false

pretenses, a false representation, or actual fraud.

       79.      The Note to Clifton Abbott was a security under Federal securities laws and those

of Colorado, Kansas, Oklahoma and Montana (Securities Laws).

                                                  10
19-60287-BPH
19-00034-BPH Doc#:
             Doc#:48
                   1 Filed:
                     Filed:10/25/19
                            10/24/19 Entered:
                                     Entered:10/25/19
                                              10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page11
                                                                     11of
                                                                        of19
                                                                           19




         80.   The Scott and Jill Abbott Revenue Sharing Agreement was a security under the

Securities Laws.

         81.   The Clifton Abbott Revenue Sharing Agreement was a security under the

Securities Laws.

         82.   Bo Abbott’s underwritings of debts of Prospect and Thomas by incurring debt on

the credit cards were securities under the Securities Laws.

         83.   In order to induce Clifton Abbott, Scott Abbott and Jill Abbott to purchase

securities and make investments in Prospect and its agents, and to induce Bo Abbott to make

cash advances, guarantee the debts of investors, and incur personal debts in connection with the

sales of the Nissan and the Tahoe, Thomas made the following misrepresentations of material

facts:

               a.     that the retention rate of policies sold by Prospect was approximately

               55%;

               b.     that Thomas did not have the skill or proficiency to operate Prospect’s

               EZLynx agency management system so as to produce a retention rate of 55% or

               otherwise adequately perform the tracking, reporting and other management

               functions of Prospect;

               c.     that Thomas intended to provide information to Plaintiffs on a regular

               basis information about Prospect’s operating revenues from its Colorado and

               Montana operations so that Plaintiffs could verify whether payments made to

               them under the revenue sharing agreements were in the correct amounts; and




                                                11
19-60287-BPH
19-00034-BPH Doc#:
             Doc#:48
                   1 Filed:
                     Filed:10/25/19
                            10/24/19 Entered:
                                     Entered:10/25/19
                                              10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page12
                                                                     12of
                                                                        of19
                                                                           19




               d.      that Thomas intended to use the funds invested by Clifton Abbott, Scott

               Abbott and Jill Abbott, and obtained from the sales of the Nissan and the Tahoe,

               for the legitimate business purposes of Prospect and its agents.

       84.     The statements referenced in the preceding paragraph were untrue in material

respects.

       85.     Prospect’s retention rate was in fact no more than 28%.

       86.     Thomas made the statements and representations about untrue material facts

either recklessly, knowingly, and with an intent to defraud Plaintiffs.

       87.     Thomas made the representations with the intent that the Plaintiffs would rely on

the representations.

       88.     Thomas failed to advise Plaintiffs, and concealed from Plaintiffs:


               a. That Thomas was obligated under a stock purchase agreement and settlement

                    agreement (Settlement Agreement) in the approximate amount of $190,000,

                    which agreement gave Thomas control over Prospect;

               b. That Thomas intended to, and in fact did, use funds invested by Clifton

                    Abbott, and Scott and Jill Abbott, for personal and other noncorporate

                    purposes;

               c. That Thomas intended to, and in fact did, use funds invested by Clifton

                    Abbott, and Scott and Jill Abbott, to pay debts of Prospect, including working

                    capital loans that were substantially for purposes other than the business of

                    Prospect and its agents, rather than expand and grow its operations;




                                                 12
19-60287-BPH
19-00034-BPH Doc#:
             Doc#:48
                   1 Filed:
                     Filed:10/25/19
                            10/24/19 Entered:
                                     Entered:10/25/19
                                              10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page13
                                                                     13of
                                                                        of19
                                                                           19




           d. That Prospect could not be a viable entity even with the investments actually

              made by Clifton Abbott, Scott and Jill Abbott and Patrick Ridens.

           e. That Thomas had executed an “independent contractor agreement” with a

              predecessor of Prospect that purported to allow Thomas to retain most of the

              commissions on insurance products he sold, and maintain a personal book of

              business, while leaving Prospect with significant debt;

           f. That the purported “independent contractor agreement” was not legally valid.

           g. That another individual, Connor Glynn, was also a party to an “independent

              contractor agreement” with Prospect that purported to allow him to retain

              most of the commissions on insurance products he sold, and maintain a

              personal book of business, while leaving Prospect with significant debt;

           h. That Thomas claimed that Prospect had no beneficial interest in a substantial

              book of business and in commissions the book of business generated;

           i. The specific allegations and merits of a lawsuit against Prospect seeking

              monetary recoveries and other relief filed by Protect Plus Insurance

              Brokerage, Inc., in June 2016 in Kings County, New York, Supreme Court

              asserting claims for, among other things, breach of contract, conversion of the

              plaintiff’s book of business, and tortious or negligent interference with

              prospective economic benefit and with contract, and alleging among other

              things various that Thomas made various misrepresentations, that Prospect

              was operating its insurance business without proper licenses, with inadequate

              financing, and without an adequate management system or back office

              support, that Prospect improperly withheld commission payments, and that

                                           13
19-60287-BPH
19-00034-BPH Doc#:
             Doc#:48
                   1 Filed:
                     Filed:10/25/19
                            10/24/19 Entered:
                                     Entered:10/25/19
                                              10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page14
                                                                     14of
                                                                        of19
                                                                           19




              Thomas did not have sufficient experience to operate the business of Prospect

              and its processor unincorporated business;

           j. The specific allegations and merits of a lawsuit, to which Thomas in February

              2016 was added as a defendant, pending in Oklahoma County, Oklahoma by

              Oklahoma Agents Alliance, LLC, alleging that Prospect tortiously interfered

              with an insurance service contract and helped a party to the contract conceal

              competing business from Oklahoma Agents Alliance, LLC;

           k. That the Settlement Agreement required Thomas and Prospect to indemnify

              the other parties against liabilities those parties might face in the Oklahoma

              and New York lawsuits;

           l. That Prospect and the other parties to the Settlement Agreement faced the

              threat of a lawsuit in Mecklenberg County, North Carolina superior court in

              early 2017, for which Thomas and Prospect would be required to indemnify

              the other parties to the Settlement Agreement;

           m. That Thomas and Prospect were obligated on numerous working capital loans

              and obligations;

           n. That Thomas, in a personal bankruptcy he filed in 2011, was the defendant in

              an adversary proceeding alleging that a $160,000 debt was nondischargeable

              because of Thomas's false pretenses, false representation, fraud, and

              defalcation while acting in a fiduciary capacity, and settled that dispute by

              agreeing to pay the plaintiff $176,000.

           o. That the $40,000 advanced by Clifton Abbott was insufficient to open offices

              in both Montana and Washington;

                                           14
19-60287-BPH
19-00034-BPH Doc#:
             Doc#:48
                   1 Filed:
                     Filed:10/25/19
                            10/24/19 Entered:
                                     Entered:10/25/19
                                              10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page15
                                                                     15of
                                                                        of19
                                                                           19




               p. That Thomas intended to, and did, apply the $40,000 advanced by Clifton

                   Abbott to purposes other than opening offices in both Montana and

                   Washington;

               q. That Thomas intended to, and did, use the Tahoe and Nissan substantially for

                   personal purposes.

               r. That Thomas intended to, and did, use funds from his sale of the Nissan to the

                   Bozeman dealership, and funds from Connor Glynn’s sale of the Tahoe to the

                   Bozeman dealership, for purposes other than Prospect’s operating capital.

               s. That Thomas, after paying Bo Abbott a salary while he was employed by

                   Prospect, intended to take position that the salary payments were instead

                   advances against commissions.

               t. That Thomas did not intend to use revenues of Prospect to first pay debts

                   incurred by Bo Abbott for the benefit of Prospect and its agents.


       89.     The facts set forth in the preceding paragraph were necessary in order to make

other statements, in light of the circumstances under which they were made, not misleading.

       90.     Thomas had a duty to disclose the material facts that he concealed or failed to

disclose.

       91.     Thomas concealed or failed to disclose those facts with the intent of creating a

false impression of the actual facts in the minds of the Plaintiffs so that they would make

investments in Prospect, and incur debt for Prospect’s benefit, which they would or might not

have done if they knew the actual facts.




                                                15
19-60287-BPH
19-00034-BPH Doc#:
             Doc#:48
                   1 Filed:
                     Filed:10/25/19
                            10/24/19 Entered:
                                     Entered:10/25/19
                                              10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page16
                                                                     16of
                                                                        of19
                                                                           19




       92.      Plaintiffs did not know, and in the exercise of reasonable care could not have

known, of the untruths or omissions described above.

       93.      Plaintiffs justifiably relied upon the existence of the misrepresented facts and the

nonexistence of the undisclosed and concealed facts to their detriment.

       94.      Plaintiffs would not have made their investments in Prospect but for Thomas’s

misrepresentations and failure to disclose material facts.

       95.      Thomas’ conduct caused the Plaintiffs to suffer monetary damages and losses,

including the amount of the investments by Clifton Abbott, Scott Abbott and Jill Abbott; the

amounts of credit card and other debts incurred by Bo Abbott, interest on the Clifton Abbott

note, interest has provided by the Revenue Sharing agreements, and/or interest under applicable

law, accruing since the Note matured.

       96.      Thomas’s fraudulent conduct as alleged in this First Claim for Relief violated the

Securities Laws.

       97.      In attempting to recover the damages Plaintiffs have suffered as a result of

Thomas’s fraudulent conduct, Plaintiffs have incurred attorney fees in a civil action they

commenced in the Jefferson County, Colorado, District Court, in a personal Chapter 13

bankruptcy proceeding Thomas filed in this court, which was subsequently dismissed, in the

Prospect Chapter 7 bankruptcy proceeding, and in this bankruptcy proceeding and this adversary

proceeding, all of which fees Plaintiffs are entitled to recover.


                                 SECOND CLAIM FOR RELIEF
             (False written statements of financial condition, 11 U.S.C. §523(a)(2)(B))

       98.      The foregoing allegations are realleged and incorporated by reference.



                                                 16
19-60287-BPH
19-00034-BPH Doc#:
             Doc#:48
                   1 Filed:
                     Filed:10/25/19
                            10/24/19 Entered:
                                     Entered:10/25/19
                                              10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page17
                                                                     17of
                                                                        of19
                                                                           19




       99.      Thomas obtained for money, property, services, and an extension of credit from

the Plaintiffs by use of a statement in writing—

             a. that was materially false;

             b. respecting Thomas’s and Prospect’s financial condition;

             c. on which the Plaintiffs reasonably relied; and

             d. that Thomas caused to be made or published with intent to deceive.


                                  THIRD CLAIM FOR RELIEF
       (Fraud, defalcation in a fiduciary capacity, or embezzlement, 11 U.S.C. §523(a)(4))

       100.     The foregoing allegations are realleged and incorporated by reference.

       101.     Thomas intended to deprive Plaintiffs permanently of the use or benefit of the

amounts they invested.

       102.     Thomas embezzled property of Prospect, including commissions and its book of

business, which was he represented would be used to repay loans and investments to Plaintiffs

and to discharge debt assumed by Bo Abbott,

       103.     Thomas has converted the Tahoe and the Nissan for his own use.

       104.     The conduct of Thomas as alleged constituted fraud, defalcation in a fiduciary

capacity, and/or embezzlement.


                            DEMAND FOR RELIEF AND JUDGMENT

       Plaintiffs therefore request that the Court determine the amount of Thomas’s debts to

Plaintiffs, including prejudgment and postjudgment interest, attorneys’ fees and costs, and that

all such amounts are nondischargeable, and enter judgment in favor of Plaintiffs and against

Thomas, and such other relief as the Court deems proper.


                                                   17
19-60287-BPH
19-00034-BPH Doc#:
             Doc#:48
                   1 Filed:
                     Filed:10/25/19
                            10/24/19 Entered:
                                     Entered:10/25/19
                                              10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page18
                                                                     18of
                                                                        of19
                                                                           19




  Dated: October 24, 2019

                                          s/ David Lichtenstein
                                          David Lichtenstein, pro hac vice
                                          Law Office of David Lichtenstein, LLC
                                          1556 Williams Street, Suite 100
                                          Denver, CO 80218
                                          Telephone No: (303) 831-4750
                                          Email: dave@lichtensteinlaw.com

                                          Harold V. Dye
                                          Dye & Moe, P.L.L.P.
                                          120 Hickory Street, Suite B
                                          Missoula, Montana 59801-1820

                                          Attorneys for Plaintiffs
                                          Clifton Bo Cleveland Abbott,
                                          Clifton Cleveland Abbott,
                                          W. Scott Abbott, and Jill Abbott




                                     18
19-60287-BPH
19-00034-BPH Doc#:
             Doc#:48
                   1 Filed:
                     Filed:10/25/19
                            10/24/19 Entered:
                                     Entered:10/25/19
                                              10/24/1909:08:38
                                                       15:56:36 Page
                                                                Page19
                                                                     19of
                                                                        of19
                                                                           19




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on October 24, 2019, he caused a true and correct copy of
the foregoing to be served electronically on the following:

Richard J. Samson, Trustee
310 W. Spruce Street
Missoula, MT 59802

Office of the U.S. Trustee

       and that in addition, the undersigned states under penalty of perjury that service by
emailing, and mailing a true and correct copy, first class mail, postage prepaid, was made to the
following:

Christopher Gregg Thomas
P.O. Box 11718
Bozeman, MT 59719

Christopher Gregg Thomas
9 Sunnyside Trail
Bozeman, MT 59715




                                                     s/David Lichtenstein
                                                     David Lichtenstein, pro hac vice
                                                     Law Office of David Lichtenstein, LLC
                                                     1556 Williams Street, Suite 100
                                                     Denver, CO 80218
                                                     Phone: (303) 831-4750
                                                     E-mail: dave@lichtensteinlaw.com




                                                19
